Case 9:20-ap-01011-MB       Doc 2 Filed 01/22/20 Entered 01/22/20 14:34:58             Desc
                            Main Document     Page 1 of 5

                       STATUS CONFERENCE PROCEDURES
                        FOR THE HON. MARTIN R. BARASH

         The Court holds status conferences in all adversary proceedings and in
 chapter 11 cases. An initial status conference in adversary proceedings will be set
 for a date that is approximately 60 days after commencement of the proceeding.
 An initial status conference in chapter 11 cases will be set for a date that is
 approximately 30-40 days after the case is filed.

       The trial counsel for each of the parties must appear at the initial status
 conference in adversary proceedings. The debtor, counsel to the debtor, and
 counsel to any creditors committee or equity committee appointed in the case must
 appear in person at the initial chapter 11 status conference. Unless otherwise
 ordered by the Court, parties and counsel may attend subsequent status
 conferences telephonically in accordance with Judge Barash’s telephonic
 appearance procedures. 1

        A copy of these instructions must be attached to every complaint served in
 an adversary proceeding. The party serving such complaint must attach as Exhibit
 A hereto a copy of Local Bankruptcy Rules (“LBR”) Form F 7016-
 1.STATUS.REPORT. The proof of service for the complaint must expressly
 indicate that a copy of these instructions was served with the complaint.

    I.   STATUS REPORTS: ADVERSARY PROCEEDINGS

        A thorough, written status report, filed fourteen days in advance, is required
 before every initial or continued adversary proceeding status conference.

         For adversary proceeding status conferences, the status report must be
 a joint status report in a form substantially similar to LBR Form F 7016-
 1.STATUS.REPORT. This form is available on the Court’s website. Failure to file
 a joint status report may result in the imposition of monetary sanctions or the status
 conference being continued and parties being ordered to redo the status report to
 conform to the Local Bankruptcy Rule Form.

          Pursuant to LBR 7016-1(a)(3), if a defendant has not responded to the
 complaint or fails to cooperate in the preparation of a joint status report, the plaintiff
 is required to file a unilateral status report not less than seven days before the date
 scheduled for the status conference. This unilateral status report must contain the
 information in Sections A–E of LBR F 7016-1.STATUS.REPORT. The unilateral
 status report shall include a declaration setting forth the attempts made by the
 plaintiff to contact or obtain the cooperation of the defendant in the preparation of a
 joint status report.



         1
         These procedures available on the Court’s website,
 www.cacb.uscourts.gov, by clicking on the “Judges” menu, selecting “Our Judges,”
 selecting Hon. Martin R. Barash, and thereafter selecting the “Instructions/
 Procedures” tab.
                                                                                    4 / 2015
Case 9:20-ap-01011-MB  Doc 2 Filed 01/22/20 Entered 01/22/20 14:34:58              Desc
                       Main Document     Page 2 of 5
    A. Limited Exceptions Where Status Report Not Required.

        A status report (either joint or unilateral) is not required only in the
 following limited circumstances:

            1. The matter is an adversary proceeding and, prior to the date
               scheduled for the status conference, the Court has entered an order
               approving a stipulation that resolves all issues raised by the
               adversary proceeding and provides either for dismissal of the action
               in its entirety or the entry of judgment in the action;

            2. Prior to the date scheduled for the status conference, the Court has
               entered an order approving a stipulation continuing the status
               conference to a later date (a written status report must be filed not
               less than fourteen days in advance of the continued status
               conference date); or

           3. The Court has expressly relieved the parties of the obligation to
              file a written status report.

      Unless one of the three exceptions outlined above applies, a status
 report must be filed in a timely manner. Parties that fail to do so will be
 subject to a minimum sanction of $150 or such other sanctions as may be
 warranted under the circumstances or allowed under LBR 7016-1(f).

      Failure to appear for a status conference in an adversary proceeding
 may also result in a minimum sanction of $250, dismissal of the adversary
 proceeding for failure to prosecute, or such other sanctions as may be
 warranted under the circumstances or allowed under LBR 7016-1(f).

    B. OTHER PROCEDURAL MATTERS RE: ADVERSARY PROCEEDINGS

        1. Default

       If a response to the complaint is not timely filed, the plaintiff should file a
 request for entry of default by the clerk. The plaintiff also may request entry of a
 default judgment by filing and serving (if necessary) an appropriate motion. See
 Fed. R. Bankr. P. 7055 and LBR 9021-1(d); LBR 7055-1. Upon the filing of such a
 motion, the plaintiff shall concurrently lodge a proposed form of default judgment.

        2. Authority to Enter Final Judgment

       Any party contending that the Court cannot enter a final judgment or order in
 an adversary proceeding must file and serve a memorandum of points and
 authorities and evidence in support of its position no less than fourteen days
 before the initial status conference. Failure to timely file and serve such
 memorandum and evidence in support thereof will be deemed consent to
 entry by the Court of a final judgment or order in the Adversary Proceeding.

        Any responsive memorandum and evidence in support of the Court’s
 authority to enter a final judgment or order in an adversary proceeding must be
 filed at least seven days before the initial status conference.
Case 9:20-ap-01011-MB      Doc 2 Filed 01/22/20 Entered 01/22/20 14:34:58           Desc
                           Main Document     Page 3 of 5
        3. Jury Trial

        Any party claiming a right to trial by jury must make a timely demand as set
 forth in LBR 9015-2. Any party asserting a right to a jury trial must file and serve a
 memorandum of points and authorities and evidence in support of its position no
 less than fourteen days before the initial status conference. Any response must be
 filed at least seven days before the initial status conference. If a party does not
 file and serve its papers in a timely manner, that failure may be deemed
 consent to whatever determination the Court makes.

        4. Scheduling Order.

       Unless otherwise ordered by the Court, within seven days after the initial
 status conference, the plaintiff must lodge a scheduling order consistent with the
 Court’s determinations at that status conference.

    II. STATUS REPORTS: CHAPTER 11 CASES

        A thorough, written status report, filed fourteen days in advance, is required
 before every initial or continued chapter 11 status conference, unless the Court
 has expressly relieved the Debtor of the obligation to file a written status report.
 Failure to do so may result in sanctions including dismissal, conversion, or the
 appointment of a trustee. Unless otherwise ordered by the Court, each chapter 11
 status report must contain the following: 2

    A. A brief description of the Debtor’s business and operations, if any, and the
       principal assets and liabilities of the estate.

    B. Brief answers to the following questions:

        1. What precipitated the filing of this case?

        2. What does the Debtor hope to accomplish in this case?

        3. What are the principal business and financial problems facing the
           Debtor and how does the Debtor intend to address these problems?

        4. What are the main legal disputes facing the Debtor and likely to be
           encountered during this case, and how does the Debtor recommend that
           these disputes be resolved?

        5. What is the Debtor’s estimate regarding timing for confirmation of a
           plan?

        6. Is the Debtor a "health care business" as defined in 11 U.S.C.
           § 101(27A)?

        7. Is the Debtor a small business debtor as defined in 11 U.S.C.
           § 101(51D)?

        2
        Subsequent chapter 11 status reports should be sure to highlight changes
 and developments since the previous chapter 11 status report.
Case 9:20-ap-01011-MB      Doc 2 Filed 01/22/20 Entered 01/22/20 14:34:58             Desc
                           Main Document     Page 4 of 5


       8. Is this case a single asset real estate case as contemplated in 11 U.S.C.
          §101(51B)?

       9. Has the Debtor complied with all of its duties under 11 U.S.C. §§ 521,
          1106, 1107, F.R.B.P. 1007 and all applicable guidelines of the Office of
          the United States Trustee?

       10. Do any parties claim an interest in cash collateral of the Debtor? Is the
           Debtor using cash that any party claims as its cash collateral, and if so,
           on what date did the Debtor obtain an order authorizing the use of such
           cash or the consent of the party?

    C. The identity of all professionals retained or to be retained by the estate, the
       dates on which applications for the employment of such professionals were
       filed or submitted to the United States Trustee, the dates on which orders
       were entered regarding such applications (if any), and a general description
       of the services to be rendered by each such professional. The initial status
       report should include an estimate of the expected amount of compensation
       for each professional. Subsequent status reports should provide estimates
       of the amounts actually incurred, as well as updated estimates of the
       additional fees and expenses anticipated.

    D. In operating cases, evidence regarding projected income, expenses, and
       cash flow. In the initial status report, this should cover the first six months
       of the case and contain a comparison to actual results for the 12 months
       preceding the filing of the case. In subsequent reports, this should show
       actual performance during the case, a comparison to the Debtor’s
       postpetition budget, and a projection of six months going forward.

    E. In the initial status report, proposed deadlines for the filing of claims and
       objections to claims. In subsequent reports, the status of efforts to resolve
       and/or object to claims.

    F. A discussion of the unexpired leases and executory contracts to which the
       Debtor is a party, including the Debtor’s intentions, a proposed timetable for
       addressing such leases and contracts, and the status of those efforts.

    G. In the initial status report, whether the Debtor anticipates the sale of any
       estate assets by motion or in connection with a plan. In subsequent
       reports, the status of those efforts.

    H. In the initial status report, a proposed deadline for the filing of a disclosure
       statement and plan, as well as a description any progress made towards
       developing and/or negotiating a plan. In subsequent reports, the status of
       those efforts.
Case 9:20-ap-01011-MB   Doc 2 Filed 01/22/20 Entered 01/22/20 14:34:58   Desc
                        Main Document     Page 5 of 5

                                  EXHIBIT A


               (The plaintiff shall attach a copy of Local Rule Form
                       F 7016-1.STATUS.REPORT here)
